    Case 1:18-cv-00003-DN Document 133 Filed 11/20/19 PageID.2149 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    ZACH JOHNSTON; BARBIE JOHNSTON;
    and ROES I-X,                                          JUDGMENT IN A CIVIL CASE

                           Plaintiffs,

    v.                                                     Case No. 1:18-cv-00003-DN-DBP

    INTERMOUNTAIN HEALTHCARE;                              District Judge David Nuffer
    INTERMOUNTAIN NORTH OGDEN
    CLINIC; MCKAY-DEE HOSPITAL; ASL
    COMMUNICATIONS; INSYNC
    INTERPRETERS; and ROES I-X,

                           Defendants.


         IT IS ORDERED AND ADJUDGED THAT:

         (1)     Judgment is entered in favor of Defendant ASL Communications and against

Plaintiffs’ counsel, Jared Allebest, in the amount of $2,795.00 (the amount of Defendant ASL

Communications’s reasonable attorneys’ fees awarded as sanctions against Jared Allebest 1).




1
 Ruling & Order, docket no. 66, filed June 7, 2019; Ruling & Order, docket no. 71, filed June 28, 2019; Ruling &
Order, docket no. 98, filed Sept. 11, 2019; Memorandum Decision and Order (1) Adopting Magistrate Judge’s
Ruling & Order, (2) Finding as Moot Motion to Stay, and (3) Awarding Fees and Costs to Defendants Against
Plaintiffs’ Counsel, docket no. 131, filed Nov. 20, 2019.
    Case 1:18-cv-00003-DN Document 133 Filed 11/20/19 PageID.2150 Page 2 of 2




        (2)      Judgment is entered in favor of Defendant Intermountain 2 and against Plaintiffs’

counsel, Jared Allebest, in the amount of $25,783.12 (the amount of Defendant Intermountain’s

reasonable attorneys’ fees and costs awarded as sanctions against Jared Allebest 3).

        Signed November 20, 2019.

                                                    BY THE COURT


                                                    ________________________________________
                                                    David Nuffer
                                                    United States District Judge




2
 “Intermountain” refers to Defendants Intermountain Healthcare, Intermountain North Ogden Clinic, and
McKay-Dee Hospital. Plaintiffs’ Second Amended Complaint identifies these entities as defendants. Second
Amended Complaint, docket no. 51, filed Nov. 28, 2018. However, the correct name is IHC Health Services, Inc., of
which the named entities are dbas.
3
 Ruling & Order, docket no. 66, filed June 7, 2019; Ruling & Order, docket no. 71, filed June 28, 2019; Ruling &
Order, docket no. 98, filed Sept. 11, 2019; Memorandum Decision and Order (1) Adopting Magistrate Judge’s
Ruling & Order, (2) Finding as Moot Motion to Stay, and (3) Awarding Fees and Costs to Defendants Against
Plaintiffs’ Counsel, docket no. 131, filed Nov. 20, 2019.



                                                                                                                   2
